Citation Nr: 1503550	
Decision Date: 01/26/15    Archive Date: 02/09/15

DOCKET NO.  12-22 674	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to an initial rating in excess of 20 percent for hepatitis C.  


REPRESENTATION

Appellant represented by:	Pennsylvania Department of Military and Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Eckart, Counsel

INTRODUCTION

The Veteran had active military service from March 1980 to March 2000.

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a March 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Seattle, Washington, which granted service connection for hepatitis C and assigned an initial rating of 0 percent.  By a December 2012 decision, the RO in Philadelphia, Pennsylvania granted a 20 percent rating effective from the date of initial entitlement.  

In March 2013, the Veteran testified during a video hearing before the undersigned.  A transcript of the hearing is associated with the electronic folder in Virtual VA. 


REMAND

The Veteran contends that his hepatitis C is more severely disabling than currently evaluated.  Specifically he alleges his symptoms should be evaluated as 40 percent disabling, as set forth in his hearing testimony.  

The Veteran testified that when he was last provided a VA examination in September 2012, the examiner failed to accurately assess the severity of his condition.  Specifically he alleged that the examiner failed to note that he suffers from abdominal pain and nausea and testified that he regularly takes medication for nausea.  The Board notes that the September 2012 VA examination report does not refer to such symptomatology.  On the other hand, the Veteran submitted a statement from a Dr. V. dated in June 2012 that suggests the Veteran has symptoms including daily fatigue, joint pain and muscle soreness, as well as abdominal pain, although the frequency of the abdominal pain is not clearly stated.  This doctor also cited to other symptoms including episodic confusion, anxiety and depression. 

The fulfillment of the VA's statutory duty to assist includes providing additional VA examination by a specialist when indicated, and conducting a thorough and contemporaneous medical examination, and providing a medical opinion, which takes into account the records of prior medical treatment, so that the disability evaluation will be a fully informed one.  See Hyder v. Derwinski, 1 Vet. App. 221 (1991); Green v. Derwinski, 1 Vet. App. 121, 124 (1991). 

Regarding the reported recent treatment claimed by the Veteran to include receiving medication for his nausea, the Board notes that no additional records since 2012 have been obtained.  VA has a duty to obtain such records that are in its constructive possession. See Bell v. Derwinski, 2 Vet. App. 611 (1992); see also Dunn v. West, 11 Vet. App. 462, 466 (1998) (Vet Centers are considered VA facilities for the purposes of the duty to assist in obtaining records, specifically citing Bell).  Additionally an effort should be made to obtain more complete records from Dr. V who stated in his June 2011 letter that he has treated the Veteran since May 2011.  

Accordingly, the case is REMANDED for the following action:

1.  By appropriate means, request copies of any relevant and outstanding private and/or VA medical records of treatment or evaluation of the veteran's hepatitis; to specifically include any additional records pertaining to this condition by his private physician Dr. V., who reports treating the Veteran since May 2011.

2.  Thereafter, schedule a VA examination by an appropriate specialist to determine the severity of the veteran's hepatitis.  The examiner should provide a detailed review of the veteran's current complaints; as well as findings as to the severity of symptoms caused by the service-connected hepatitis.  The examiner should perform all studies deemed appropriate, and set forth all findings in the examination report.  The agency of original jurisdiction (AOJ) should make the claims 

file available to the examiner, who should review the entire claims folder, including any records obtained as a result of the development directed in paragraph 1 above.  After reviewing the available medical records and examining the appellant, the examiner should specifically address the following-whether the Veteran experiences fatigue, malaise, anorexia, weight loss (or other indication of malnutrition), hepatomegaly, nausea, vomiting, arthralgia, and/or right upper quadrant pain.  If weight loss is found, the examiner should comment on whether the weight loss is minor or substantial.  The examiner should comment on whether there are incapacitating episodes with symptoms such as fatigue, malaise, nausea, vomiting, anorexia, arthralgia, and right upper quadrant pain; and if so, the total duration of the episodes during the past 12 months.  The examiner should comment on the impact of the service-connected hepatitis on the veteran's ability to work, distinguishing effects of the hepatitis from effects of other conditions, but noting any residuals of debilitating effects of the hepatitis on other disabilities. 

3.  Thereafter, the AOJ must readjudicate the claim.  If a benefit sought is not granted, issue a supplemental statement of the case.  Allow an appropriate period of time for the veteran/representative to respond before returning the case to the Board.  

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

